DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 02, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 1-21 are pending, with claims 17-21 withdrawn from consideration as being directed to a non-elected invention.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
On page 6, lines 21-22 and on page 15, lines 19-20, the limitation “Polyparaphenylene” is recited twice.
On page 9, lines 9-10 and on page 18, lines 27-28, the limitation “poly bis-methoxy ethoxyethoxide-phosphazenex” should be corrected to read “poly(bis((methoxyethoxy)ethoxy)-phosphazene”.
On page 9, line 25 and on page 19, line 14, the limitation “Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3)” should be corrected to read “Li-perfluoroethyl-phosphate (LiPF3(CF2CF3)3)”.
On page 9, lines 18-27 and on page 19, lines 7-17, the specification recites that the lithium-conducting additive includes bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI).
However, lithium bis(trifluoromethanesulfonyl)imide is represented by the formula LiN(CF3SO2)2.
LiTFSI is also represented by the formula LiN(CF3SO2)2.
Therefore, the same compound is recited three times as lithium-conducting additive.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
The limitation “having an electron conductivity from 10-8 S/cm to 103 S/cm and a lithium ion conductivity from 10-8 S/cm to 5.0 x 10-3 S/cm when measured at room temperature” in claim 1 should be amended to read “so that the graphene sheets and conducting polymer network combined have an electron conductivity from 10-8 S/cm to 103 S/cm and a lithium ion conductivity from 10-8 S/cm to 5.0 x 10-3 S/cm when measured at room temperature without the presence of the anode active material particles” (see page 15, lines 10-13 of the specification).
Claim 2 recites the limitation “polyparaphenylene” twice.
The limitation “poly bis-methoxy ethoxyethoxide-phosphazenex” in claim 13 should be corrected to read “poly(bis((methoxyethoxy)ethoxy)-phosphazene”.
The limitation “Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3)” in claim 14 should be corrected to read “Li-perfluoroethyl-phosphate (LiPF3(CF2CF3)3)”.
Claim 14 recites that the lithium-conducting additive includes bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI).
However, lithium bis(trifluoromethanesulfonyl)imide is represented by the formula LiN(CF3SO2)2.
LiTFSI is also represented by the formula LiN(CF3SO2)2.
Therefore, the same compound is recited three times as lithium-conducting additive.
Claims 3-12, 15, and 16 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “poly(3-alkylthiophenes)”, and the claim also recites “poly(3-hexylthiophene), poly(3-octylthiophene), poly(3-cyclohexylthiophene)” which is the narrower statement of the range/limitation. 
Claim 2 recites the broad recitation “alkoxy-substituted poly(p-phenylene vinylene)”, and the claim also recites “poly(2,5-dialkoxy)paraphenylene vinylene”, “poly(2,5-bis(cholestanoxy)phenylene vinylene”, and “poly(3’, 7’-dimethyloctyloxy phenylene vinylene” which are narrower statements of the range/limitation. 
Claim 2 recites the broad recitation “derivative thereof”, and the claim also recites “a sulfonated version thereof” which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “doped graphene”, and the claim also recites “nitrogenated graphene” which is the narrower statement of the range/limitation (see page 25, lines 17 and 25-26 of the specification of the instant application).
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 11-13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173).
With regard to claims 1 and 2, Pan teach an anode active material layer for a lithium battery, the comprising multiple anode active material particles, and a conductive additive such as graphene sheets bonded together by a resin binder comprising a high-elasticity polymer (par.0017).
Pan et al. do not specifically teach the layer in claims 1 and 2 of the instant application.
However, Pan et al. shows a mixture comprising 85% anode active material, 8% conductive additive, and 7% binder (see the last 2 examples in Table 3, par.0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an anode active material layer comprising 85wt% anode active material, 8wt% graphene sheets as conductive additive, and 7wt% of a binder.
The anode active materials is preferably in the form of nanoparticles with a thickness or diameter of less than 100 nm (par.0025), and they meet the limitation of claim 1 for “multiple primary particles of an anode active material”. The thickness or diameter or the nanoparticles of Pan et al. overlaps the range for the thickness or diameter of the primary particles of anode active material in claim 1.
The amount of anode active material is within the range in claim 1.
Graphene sheets used as conductive additive in an amount of 8% meet the limitations of claim 1 for “multiple graphene sheets”. The amount of graphene sheets is within the range in claim 1.
Pan et al. further teach that the high-elasticity polymer may be blended with an electron-conducting polymer, such as polyaniline, polypyrrole, polythiophene and sulfonated versions thereof (par.0033, par.0040, and Example S1b in Table 2, par.0117).  The sulfonated polyaniline may be added in an amount of 1-15% of the high-elasticity polymer (Example S1b in Table 2, par.0117).
Sulfonated polyaniline meets the limitations of claim 1 for “conducting polymer network” and the limitations of claim 2.
When the binder represents 8% of the anode active material layer, and the sulfonated polyaniline may represent 1-15% of the binder, the sulfonated polyaniline represents 0.08-1.2% of the anode active material layer. This range overlaps the claimed range for the conductive polymer network.
	The instant application teach that the conductive polymer network may be a sulfonated version of polyaniline (see page 6, lines 16-25). The specification further teaches that the graphene sheets and the conducting polymer network together form dual conducting pathways for both electrons and lithium ions so that the graphene sheets and the conducting polymer network combined have an electron conductivity of 10-8 to 103 S/cm and lithium ion conductivity from 108 to 5 x 10-3 S/cm when measured at room temperature (page 6, lines 6-12).
	Absent a record to the contrary, it would be expected that the graphene sheets and the sulfonated polyaniline of Pan et al. together form dual conducting pathways for both electrons and lithium ions so that the graphene sheets and the conducting polymer network combined have an electron conductivity of 10-8 to 103 S/cm and lithium ion conductivity from 108 to 5 x 10-3 S/cm when measured at room temperature.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claim 6, Pan et al. shows a mixture comprising 85% anode active material, 8% conductive additive, and 7wt% binder (see the last 2 examples in Table 3, par.0118), and the conductive additive may be graphene sheets (par.0017). 
The specification of the instant application teach that the graphene sheets are in an amount sufficient to exceed percolation threshold that form a 3D network of electron-conducting pathways (page 7, lines 11-12). The graphene sheets represent 0.01-25% by weight of the layer (page 15, lines 6-7).
Graphene sheets in an amount of 8% of the layer would be expected to exceed percolation threshold that form a 3D network of electron-conducting pathways.
With regard to claim 7, Pan et al. teach that the anode active material particles may be coated with a conductive protective coating, such as a carbon material, graphene, conductive metal oxide (par.0028).
With regard to claim 8, Pan et al. teach that the anode active material may be prelithiated Si, prelithiated Ge, prelithiated Sn, prelithiated SnOx, prelithiated SiOx, prelithiated iron oxide (par.0023).
With regard to claim 9, Pan et al. teach that the anode active material may be lithium aluminate (par.0022), which is a porous material, as evidenced in the abstract of Uchida et al. (US Patent 8,691,443). It is the examiner’s position that a porous material has both surface and internal pores.
With regard to claim 11, Pan et al. teach that the anode active material may be in the form of nanoparticles, nanofiber, nano ribbon, nano disc with a thickness or diameter of less than 100 nm (par.0025).
With regard to claim 12, Pan et al. teach that the  conductive additive may include expanded graphite flakes, carbon nanotubes and carbon nanofibers (par.0017).
Pan et al. do not teach a mixture of graphene sheets and at least one selected from graphite flakes, carbon nanotubes and carbon nanofibers as conductive additive.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of graphene sheets and at least one selected from graphite flakes, carbon nanotubes and carbon nanofibers as conductive additive in the anode active material layer of Pan et al., because the components are taught for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) (MPEP 2144.06. I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)
With regard to claim 13, Pan et al. teach that the high-elasticity polymer may be blended with a lithium ion-conducting polymer, such as polyethylene oxide (PEO), poplypropylene oxide, poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF) (par.0034).
With regard to claim 14, Pan et al. teach that the resin binder may comprise a lithium ion-conducting material in addition to the high-elasticity polymer and the electronically conductive polymer (par.0040). The lithium ion-conducting material may be Li2CO3, Li2O, Li2C2O4, LiOH, LiX wherein X=F, Cl, I, or Br, HCOLi, ROCO2Li, ROLi, (ROCO2Li)2, wherein R is a hydrocarbon group (par.0041).
With regard to claim 16, Pan et al. teach an anode comprising the anode active material layer supported on an anode current collector (par.0045), wherein the anode current collector may be a Cu foil (par.0057).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Drzal et al. (US Patent 8,834,959).
With regard to claim 4, Pan et al. teach the layer of claim 1 (see paragraph 9 above). Pan teach that graphene sheets are used as conductive additive (par.0017), but fail to specifically teach if the graphene sheets are single or few layer graphene sheets.
	Drzal et al. teach single graphene sheets doped with metal (column 3, lines 58-63 and column 4, lines 40-44, 48, and 52-54). The single graphene sheets doped with metal are electrically conductive and are used in a lithium ion battery (claims 1 and 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the single graphene sheets doped with metal of Drzal et al. as conductive additive in the anode active material layer for a lithium battery of Pan et al.
The single graphene sheets doped with metal meet the limitation of claim 4 for single graphene sheets, which are a non-pristine graphene material comprising metals (non-carbon elements).
Drzal et al. further teach that the performance of the graphene sheets doped with metal is altered by controlling the loading level of the metal or metal oxide nanoparticles (column 3, lines 58-62).
With regard to claim 5, the single graphene sheets doped with metal meet the limitation for doped graphene.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Hirose et al. (US 2008/0305395).
With regard to claim 10, Pan et al. teach the layer of claim 1 (see paragraph 9 above), but fail to teach that the anode active material layer has pores dispersed therein.
Hirose et al. teach that an anode active material layer includes an anode active material and pores (abstract, par.0013), wherein the pores control the surface area of the anode active material layer (par.0044-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include pores in the anode active material layer of Pan et al. in order to control the surface area of the layer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Shin et al. (US 2019/0157722).
With regard to claim 15, Pan et al. teach the layer of claim 1 (see paragraph 9 above), but fail to teach the claimed form of the layer.
However, it is well-known in the art that an electrode active layer comprising a binder may be made as self-supporting film, as evidenced in par.0023 of Shin et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the anode active material layer of Pan et al. as self-supporting film.
A self supporting film is equivalent to a layer cut from a roll of film. The method of making the film does not add patentable weight to a claim directed to the film.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Pan et al. (US 2018/0248173) fail to teach the layer in claim 3.
There are no prior art teachings that would motivate one of ordinary skill to modify Pan et al. and obtain the layer in claim 3 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722